In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Henry, J.), dated September 23, 2002, as amended January 2, 2003, which granted the motion of the defendants South Bay Water Taxi, John Sanders, and Kevin W. Payne for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the appeal is dismissed, with costs, as the order, as amended, was superseded by an order of the same court dated February 21, 2003 (see Kaiser v Delaney, 8 AD3d 238 [2004] [decided herewith]). Ritter, J.P., Smith, H. Miller and Goldstein, JJ., concur.